DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claims 1, 3-9, and 11-17 are pending.  Claims 1 and 15 have been amended.
Claim 15 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The claim has been amended and currently recites “each of the first fixer member and the second fixer member further includes an elastic member, and the elastic member is disposed between the fixer guide of a corresponding one of the first fixer member and the second fixer member” which is still indefinite.  The term “the elastic member” lacks proper antecedent basis because there are plural elastic members.  It is unclear if the limitation “the elastic member is disposed between the fixer guide of a corresponding one of the first fixer member and the second fixer member” should refer to each elastic member or only one of the elastic members.
s 1, 3, 4, 6-9, 11, 14, 15, and 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), and further in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339).  Claims 5, 12, 13, and 16 were rejected under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Kim ‘640, Kim ‘784, Lim, Kim (US 2005/0229643; hereafter, “Kim ‘643”), and Hansen (US 2006/0059960).
Applicant argues that Kim ‘640 does not disclose or suggest the features relating to “a first coupling portion provided at a first position on an upper portion of a rear surface of the second tub while protruding toward the second housing to fix the second tub to the second housing.”  The Examiner respectfully disagrees.  Kim ‘640 discloses a device for fastening a rear portion of a tub (2) including a fastening boss (30) extending toward a body (1) of the washing machine, and a fastening bolt (20) and a bolt holder (13) to be inserted in an insertion hole (1a) of the main body (1) for absorbing an impact (paragraph 32).  The device is useful for fastening the tub during transportation (abstract; paragraphs 40-42), and an embodiment depicts an arrangement wherein a plurality of fastening bolts are provided at upper and lower central locations of a rear of the tub and body (Figure 1: 1, 2, 11, 12).  Therefore, Kim ‘640 is considered to disclose, and render obvious, the features related to the first coupling.  
Applicant argues that Kim ‘784 does not disclose or suggest the features relating to “a second coupling portion provided at a second position lower than the first position on a lower center portion of the rear surface of the second tub to fix the second tub to the first housing.”  The Examiner respectfully notes that the rejection does not rely only on Kim ‘784 but also on Lim for these features.  Kim ‘784 discloses a laundry treating device having a first washing tub .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection of claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), and further in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339), are withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new/modified ground(s) of rejection are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the elastic member."  There is insufficient antecedent basis for this limitation in the claim because there are plural elastic members.
Claim 15 recites the limitation "the fixer guide."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the elastic member is disposed between the fixer guide of a corresponding one of the first fixer member and the second fixer member and the first inserting hole.”  It is unclear what it means for the elastic member to be between the fixer guide of the second fixer member and the first inserting hole because the second fixer member is fixed to the first housing, not the second housing having the first inserting hole.
Claim 17 recites the limitation "the first coupling hole."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-9, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), and further in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339). 
Regarding claims 1 and 3, Lee discloses a washing machine comprising: a first tub (220); a second tub disposed above the first tub (120); a first housing configured to cover the first tub (210, 212); a second housing disposed on the first housing, and configured to cover the second tub (110).
Lee does not expressly disclose a first coupling portion provided at a first position on an upper portion of a rear surface of the second tub while protruding toward the second housing to fix the second tub to the second housing, a first fixer member configured to directly fix the first coupling portion to the second housing; wherein the first coupling portion includes a boss integrated into the second tub in such a way as to protrude from the second tub, and a second coupling hole formed in the boss.
Kim ‘640 discloses a device for fastening a rear portion of a tub (2) including a fastening boss (30) having a female thread (33) and an insertion hole (31), a fastening bolt (20), a bolt holder (13) fitted around the fastening bolt, and a rubber bushing (14) fitted to surround one end of the bolt holder and be inserted in an insertion hole (1a) of the main body (1) for absorbing an impact (paragraph 32).  The device is useful for fastening the tub during 
Because it is known in the art to provide a fastening device as claimed, and the results of the modification would be predictable, namely, fastening the tub during transportation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a first coupling portion provided at a first position on an upper portion of a rear surface of the second tub while protruding toward the second housing to fix the second tub to the second housing, a first fixer member configured to directly fix the first coupling portion to the second housing; wherein the first coupling portion includes a boss integrated into the second tub in such a way as to protrude from the second tub, and a second coupling hole formed in the boss.
Lee does not expressly disclose a second coupling portion provided at a second position lower than the first position on a lower center portion of the rear of the second tub to fix the second tub to the first housing; and a second fixer member configured to directly fix the second coupling portion to the first housing.  Rather, Lee shows the upper tub (120) is located above frames (212) of the lower housing (210).
Kim ‘784 discloses a laundry treating device having a first washing tub (120) supported above by a suspension element (153) and below by a first damper (151), with the first damper being supported by a housing (260).  Lim discloses a washing/drying apparatus having a tub (20), supported at an upper part with springs (51, 52) and at a lower part by dampers (41-43; paragraph 60).  Figures 7 and 8 show a rear perspective of the tub in which a damper connects 
Because it is known in the art to support a tub above another cabinet using a suspension and damper, as taught by Kim ‘784, and to provide a damper, as taught by Lim, and the results of the modification would be predictable, namely, supporting the tub in a known manner using the cabinet structure of Lee (note elements 212 of Lee), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second coupling portion provided at a second position lower than the first position on a lower center portion of the rear of the second tub to fix the second tub to the first housing; and a second fixer member configured to directly fix the second coupling portion to the first housing.
Claims 4, 6-9, 11, 14, 15, and 17 are considered to be taught by the combination of Lee, in view of Kim ‘640, and further in view of Kim ‘784 and Lim, as applied above, and which results in: wherein the first coupling portion includes a first coupling hole formed in the boss (Kim ‘640: 31); wherein the second coupling portion includes a second coupling bracket extending integrally from the second tub (Lim: 21, 130); the second coupling bracket includes a second coupling hole formed in the second coupling bracket (Lim: 21); wherein the first coupling hole is provided to fix the second tub to the second housing (Kim ‘640: 1, 30, 31); wherein the second coupling hole is provided to fix the second tub to the first housing (Lim: 21; Lee: 212); wherein each of the first fixer member and the second fixer member includes a fixer guide having a cavity, and a fixer configured to pass through the fixer guide corresponding thereto so as to be coupled with the first coupling portion and the second coupling portion (Lim: 110, 113; Kim ‘640: 13, 20); the first housing includes a second inserting hole formed to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339), and further in view of Kim (US 2005/0229643; hereafter, “Kim ‘643”).
Regarding claim 5, Lee, in view of Kim ‘640, and further in view of Kim ‘784 and Lim, is relied upon as above, but does not expressly disclose wherein the boss further includes a reinforcement rib.  
Kim ‘643 discloses a drum washing machine having a cabinet (100), a tub (110), and plural screw coupling members protruding from the tub toward the cabinet, and configured to fix the second tub on the second housing (112); wherein the coupling members (112) include a boss integrated into the tub, wherein the boss further includes a reinforcement rib (114; paragraph 36; Figure 4 also shows other unlabeled rib elements).
Because it is known in the art to have coupling members with ribs, and the results of the modification would be predictable, namely, strengthening the coupling member, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the boss further includes a reinforcement rib.

Claims 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2011/0041560), in view of Kim (US 2004/0037640; hereafter, “Kim ‘640”), in view of Kim et al.  (US 2009/0158784; hereafter, “Kim ‘784”; cited by Applicant) and Lim (US 2007/0289339), and further in view of Hansen (US 2006/0059960).
Regarding claims 12, 13, and 16, Lee, in view of Kim ‘640, and further in view of Kim ‘784 and Lim, is relied upon as above and further discloses wherein the second housing includes an upper frame and a lower frame disposed below the upper frame (Lee top and side/rear portions of 110), wherein the lower frame includes a first inserting hole formed to correspond to a first coupling hole (Kim ‘640: 30, 31, 1a), and a rear cover (Lee: 111), but does not expressly disclose an entrance in the upper frame through which laundry is put into the second tub.
Hansen discloses a washing machine having a cabinet (10), and a laundry assembly (18) which is accessed by a door (16) located at a top of the cabinet.
Because it is known in the art to have a top load washing machine, and the results of the modification would be predictable, namely, providing a type of washing machine known to be effective, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Lee to be a top load washing machine, yielding an entrance in the upper frame through which laundry is put into the second tub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711